Exhibit 10.13

 

[g60061kgi001.jpg]

 

 

FAX LETTER

 

September 3, 1996

 

Mr. Danny Phillips
92 Agamemnon Road
West Hempstead
London NWG 1EH
UK

 

Dear Danny:

 

This letter is an addendum to the letter faxed to you on August 28, 1996 to
clarify some additional points related to your employment with Advanstar
Communications.

 

·

You will be provided with an office located within our Santa Ana, California
Advanstar location.

 

 

·

You will be provided with 3 weeks’ (15 days) vacation as part of your
compensation package which will be earned at your one yeah anniversary, however
at six months you will earn half the time. You will begin earning for weeks
vacation at your two year anniversary date. After that, you will remain at four
weeks vacation and follow Advanstar’s standard vacation policy described in the
employee handbook.

 

 

·

Please initial all correspondence sent to you and fax back to Roni Arnold, Human
Resources Manager, at 714/513-8622 so we have a record that you received all of
it.

 

 

·

Danny, also clarification regarding the severance guarantee: The six months’
severance guarantee (if you are terminated for any reason other than voluntary
departure of for cause) is paid according to your base pay at the time of
departure, and projected bonus/incentive potential is not calculated into this
figure. However, any bonuses earned at the time of departure would be paid
according to what you had accrued.

 

 

·

I have attached more specific information on our medical plan for your review.

 

If you have any questions about this or any other information you have received
from us, please do not hesitate to contact me.

 

Sincerely,

 

/s/ GLENN ROGERS

 

 

 

Glenn Rogers

 

Group Vice President

 

 


--------------------------------------------------------------------------------


 

 

August 28, 1996

 

Mr. Danny Phillips
92 Agamemnon Road
West Hempstead
London NWG 1EH
UK

 

Dear Danny:

 

 

This letter is written on behalf of Advanstar Communications, with regard to the
position of Group Publisher for the publications America’s Network, Telecom
Asia, and Comunicaciones. We are very pleased to offer you the position, which
was thoroughly discussed with you previously, at a base annualized salary of
$160,000 with a $30,000 bonus/incentive arrangement. Also included in this offer
is the guarantee of six months severance pay if your employment with Advanstar
Communications is terminated for any reason other than your voluntary departure
or for cause.

 

To further explain the $30,000 bonus/incentive opportunity for you: our bonus
plans work on an achieved “target” basis. If your achieve the budgeted annual
contribution target for the group of magazines, you will receive $30,000.
However, there is a very nice accelerator associated with these plans that
provide an opportunity to as much as triple this incentive bonus if you achieve
118 percent of more of your budgeted contribution target. Details of your
1996097 bonus arrangement will be fully explained in writing under separate
cover once a budget is finalized. Your arrangement will be modeled after the
following example:

 

Budgeted

 

% of

 

 

 

% of

 

 

 

Contribution

 

Target

 

Pay

 

Bonus

 

 

 

$826,000

 

 

118

%

 

$

90,000

 

 

300

%

 

 

 

$777,000

 

 

111

%

 

$

60,000

 

 

200

%

 

Target (Example)

 

$749,000

 

 

107

%

 

$

45,000

 

 

150

%

 

 

 

$700,000

 

 

100

%

 

$

30,000

 

 

100

%

 

 

 

$665,000

 

 

95

%

 

$

18,000

 

 

60

%

 

 

 

$630,000

 

 

90

%

 

$

12,000

 

 

40

%

 

 

 

 

In addition to the above we will provide a relocation package for you as is
described in the relocation package sent to you previously.

 


--------------------------------------------------------------------------------


 

 

As described to you in my previous letter of July 22, you will be eligible for
the first of the month following your date of employment to be enrolled in our
group medical and dental coverage as well as company provided group term life
insurance and accidental death and dismemberment insurance. We will also provide
an opportunity for you to participate in your company sponsored 401(k) savings
and investment plan the first of the month following one year of employment.
Detailed explanations of your benefit plans along with the enrollment materials
will be sent to you under separate cover.

 

Danny, once again, on behalf of Advanstar Communications and our Publishing
Division, we extend the warmest welcome greeting to your and are most confident
that you will be able to provide the necessary leadership to continue the
successful growth of these valuable properties. Congratulations and the very
best to you with this new opportunity.

 

Sincerely,

 

 

/s/ Glenn Rogers

 

Glenn A. Rogers
Group Vice President

 

cc:         Phil Stocker, title
Roni Arnold, title


--------------------------------------------------------------------------------